department of the treasury internal_revenue_service d e n n a t release number release date legend org name of organization num ein number datel effective date uil org person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court dear this is a final adverse determination as to your exempt status under lr c sec_501 as an organization described in sec_501 of the internal_revenue_code our adverse determination was made for the following reasons has not been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 as a result of a recent examination of your organization’s activities and form_990 for the period ended december it was determined that you had ceased all activity based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending datel and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend org name of organization state name of state date1 effective date issue should org ’s tax exemption under sec_501 of the internal_revenue_code be revoked because their activities have not met the requirements of sec_501 of the internal_revenue_code facts org was recognized as a tax exempt_organization under c of the internal_revenue_code the primary activity of the organization was to provide housing to low to medium income families the organization was involved with these activities through the housing and urban development hud program the organization also donated money as well as volunteer time to a youth organization located in state per vice president he stated that the organization donated as much as dollar_figure volunteered as a drama instructor for this youth organization the organization also got involved with the distribution of food to families who were hungry and in need of it to this youth organization vice president also a field_audit was conducted at vice president’s residence the organization does not maintain an office for its operations during the field_audit it was noticed that the organization ceased operations at the end of the calendar_year per vice president he stated that due to the rising prices of homes and the decreased amount of foreclosures for purchase the organization started to decrease its activities with the hud program during the audit year the organization did not own any property nor did it make any sales of any homes to low to medium income families the organization also ceased volunteering and donating money to a youth organization as well as providing food to hungry families vice president indicated that he would like to terminate the operations of the organization as the organization ceased operations at the end of and has no plans in the future to participate in the hud program currently the organization does not participate in any exempt_activities nor does it own any assets agent recommended that the eo provide a statement of dissolution to terminate the organization however the eo still has not provided the statement of dissolution to proceed with the termination process agent informed vice president that we will proceed with revocation of the eo instead of termination as the eo has not been able to provide the statement of dissolution vice president was in agreement with this process law internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated form 886-amev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if nor part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements and political campaign on behalf of or in opposition to any candidate for public_office regulation sec_1_501_c_3_-1 organizational and operational tests provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt_income tax regulation c -1 c states primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests government position org is not operated exclusively for c purposes as defined by the internal_revenue_code and the regulations the organization has ceased its operations at the end of the calendar_year based on the initial interview during the field_audit it appears that the organization has been idle and has no plans to operate in the future vice president indicated that he would like to terminate the operations of the organization due to the organization’s idleness with their exempt_activities the organization is not operating exclusively for one or more exempt form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org schedule no or exhibit year period ended purposes specified in c of the internal_revenue_code the organization is not furthering its exempt_purpose by being inactive and not planning to perform any exempt_activities in the future the organization does not qualify for exemption under c of the internal_revenue_code effective date1 due to the organization’s inactivity and the absence of performing any exempt_activities form 886-a mev department of the treasury - internal_revenue_service page -3- tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service commerce street m c 4900-dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate local office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures form_6018 form 886-a publication sec_892 letter catalog number 34809f
